Per Curiam:
We think that the plaintiff was entitled to a commission upon written interrogatories to obtain the testimony of the witness in London, and to a stay of the trial for such a time as will enable him to have the commission executed. If the commission is not returned within a reasonable time the plaintiff may then apply at Special Term to vacate the stay. The order is, therefore, reversed, with ten dollars costs and disbursements, and the motion granted to the extent above stated. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted to extent stated in opinion. Order to be settled on notice.